DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 10/29/2021 has been entered. 
The finality of the previous Office action mailed 8/26/2021 has been withdrawn.

Allowed Claims / Reasons for Allowance
Claims 12 and 16-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 12, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention.
As outlined in the Final Rejection mailed on 8/26/2021, Matthews (US PGPUB 2007/0084142) and Fowler (US Patent 5,284,002), in combination, disclose and/or render obvious several features of the claimed invention. Matthews discloses a packaging machine (Figures 3, 5) for making flat bottom packages (10; Figure 1) wherein the machine comprises a driving device (“drive belts”; Para. 0065; “web drive belt” 162; Figure 10; Para. 0066), an actuation device (110,112, 114, 116; Figures 3, 5, 9, 11-13) configured to contact the tube (60’) and laterally fold a first part of the tube inwardly (i.e. see gussets 142, 144; Figures 6, 7, 9), first holding devices (119, 121, 123, 125; see Figures 5, 9, 11-13), a sealing and cutting device (102, 106, 126; Para. 
However, Matthews fails to at least explicitly disclose a cutting tool configured to generate a line of weakness and the actuation device configured to act on the line of weakness to produce a partial lateral tear, and further fails to disclose the control device configured to cause the actuation device to contact the tube in a manner transverse to produce a partial tear after the line of weakness is generated.
Fowler teaches a cutting tool (blade 169; Figures 5-6) configured to generate a line of weakness (Col 8, lines 9-23). 
While it can be concluded that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a cutting tool such as that taught by Fowler into Matthews, the motivation would have been to generate a line of weakness to assist with opening of the finished sealed package. Therefore, if one was to incorporate such a cutting tool, one would not readily have configured the control device (150 via programming, etc.) of Matthews to cause the actuation device to contact the tube to act on the line of weakness and produce the partial tear as claimed as such tearing would open the package earlier than intended. 
While other cutting tools for forming lines of weakness can be found across the prior art (see cited references outlined in the Final Rejection mailed 8/26/2021), the combination of teachings would not have rendered the claimed invention obvious without the use of improper hindsight drawn from Applicant’s own invention as 
Therefore, it can be concluded that the claimed invention of Claim 12 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/3/2021